REASONS FOR ALLOWANCE

Claims 1-5, 7-8, 10-15, and 17-23 are allowed.
1. The following is an examiner's statement of reasons for allowance:
        The prior art of the record does not teach or further suggest the limitations of   “ reading  the manifest, to identify (a) the function associated with the executable file and (b) the one or more parameter types for the one or more parameters of the function  associated with the executable file;  configuring an interface for accessing the function on a platform, based at least on the one
or more parameter types of the function associated with the executable file; receiving, by the platform via the interface, a command to execute the function associated with the executable file, the command comprising one or more parameter values for the one or more parameters of the function; and causing execution of the function at least by passing the one or more parameter values to a process corresponding to the executable file, ”as recited in Applicant's claims 1-5, 7-8, 10-15, and 17-23.  Claims 1-5, 7-8, 10-15, and 17-23 of the instant application are allowed over said prior art of record.      

 2. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.” 

CORRESPONDANCE INFORMATION

3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                   
 
/DAVID R LAZARO/Primary Examiner, Art Unit 2455